Every child or issue of a child of a deceased testator not named or referred to in his will, and who is not a devisee *Page 610 
or legatee, shall be entitled to the same portion of the estate, both real and personal, as he would have been had the deceased died intestate. G. L., c. 193, s. 10; Gage v. Gage, 29 N.H. 533; Farnum v. Bryant, 34 N.H. 9.
In such a case, if the property not devised or bequeathed shall be insufficient to satisfy the just share of the child, after allowing the advancements received by him, the insufficiency shall be contributed in just proportion from the property devised or bequeathed. G. L., c. 193, s. 11. The rights of the appellant are independent of the will, and are not affected by it.
Exception overruled.
CARPENTER, J., did not sit: the others concurred.